China Du Kang Co., Ltd. Town of Dukang, Baishui County 2840 Highway 95 Alt. S, A-28,Van Metropolis,#35 Tangyan Road, Suite 7 Xi'an, Shaanxi, PRC, 710065 Silver Springs, NV 89129 May 11, 2011 John Reynolds, Assistant Director Pamela Howell, Staff Attorney Janice McGuirt, Staff Attorney Brian McAllister, Staff Accountant Office of Beverages, Apparel and Health Care Services U.S. Securities and Exchange Commission Washington, D.C. 20549 Re: China Du Kang Co., Ltd. Form 10, Amendment 7 File No.: 0-53833 Dear Mr. Reynolds, Ms. Howell, Mr. McAllister and Ms. McGuirt: Thank you for the comments from your letter of April 29, 2011. The Company requests a formal extension of fifteen (15) business days from the date of this letter in which to respond to your comments for the following reasons: 1. The Company’s auditor is completing the quarterly financial review for March 31, 2011 which must be incorporated into the Form 10 and Form 10-Q. 2. Both the auditor and the attorney have had personal issues that have prevented us from meeting with them until April 12, 2011; The Company will endeavor to address each of the Staff’s comments and file an amended filing within the fifteen (15) day period. Should you require anything further, please let us know. Thanks in advance, Yours very truly, China Du Kang Co., Ltd. Wang Youngsheng
